Citation Nr: 1627511	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative joint disease of the thoracolumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the left ankle.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella of the left knee.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella of the right knee with degenerative changes.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Fort Harrison, Montana.

In June 2013, the Veteran presented sworn testimony during a personal hearing in Fort Harrison, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In September 2014, the Board denied the issues of increased disability ratings for the service-connected degenerative joint disease of the thoracolumbar spine, degenerative joint disease of the left ankle, chondromalacia patella of the left knee, and chondromalacia patella of the right knee.  The Board also granted a separate 10 percent disability rating for radiculopathy of the left lower extremity.

The Veteran appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2015, a Joint Motion for Partial Remand (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated that portion of the September 2014 Board decision, that denied increased ratings for the service-connected thoracolumbar spine, left ankle, and right and left knee disabilities.  The Court also vacated the denial of a rating in excess of 10 percent for radiculopathy of the left lower extremity.  The case was remanded to the Board for readjudication consistent with its Order.  In November 2015, the Board remanded the case for additional development consistent with the directives of the Joint Motion.  The case is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  




FINDINGS OF FACT

1.  Degenerative joint disease of the thoracolumbar spine is not productive of favorable or unfavorable ankylosis of the thoracolumbar spine or any associated neurological impairment (other than in the left lower extremity).  There are no incapacitating episodes.  

2.  Degenerative joint disease in the left ankle is manifested by tenderness and limited range of motion, but has not resulted in ankylosis of the left ankle joint.  

3.  Chondromalacia patella of the right knee with degenerative changes, has been manifested by normal extension, limitation of flexion no worse than 60 degrees, even taking into account his complaints of pain; he does not exhibit ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage; and/or impairment of the tibia and fibula with moderate right knee or ankle disability.  

4.  Chondromalacia patella of the left knee has been manifested by normal extension, limitation of flexion no worse than 70 degrees, even taking into account his complaints of pain; he does not exhibit ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage; and/or impairment of the tibia and fibula with moderate left knee or ankle disability.  

5.  Radiculopathy of the left lower extremity is manifested by no greater than mild neurological manifestations and radicular-like symptoms, to include numbness, tingling, and pain in the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a schedular rating in excess of 20 percent for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5270-5274 (2015).  

3.  The criteria for a schedular rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5262 (2015).  

4.  The criteria for a schedular rating in excess of 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5262 (2015).  

5.  A disability rating greater than 10 percent for radiculopathy of the left lower extremity is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in April 2010 and June 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Board notes that the Veteran had referenced a claim for Social Security Administration disability benefits.  In February 2011, the RO issued a Formal Finding on the unavailability of claims records from the Social Security Administration, detailing unsuccessful efforts undertaken to secure associated records, and concluding that all efforts had been exhausted as the records were not available.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in November 2015 in order to obtain outstanding VA treatment records and afford the Veteran additional VA examinations so as to assess the severity of his asserted disabilities.  Thereafter, additional VA treatment records were associated with the claims file,  and the Veteran was afforded respective VA examinations in January 2016.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history 
of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

 Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 

Degenerative Joint Disease of the Thoracolumbar Spine

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the thoracolumbar spine provides a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine 
is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. General Rating Formula, Note (2). 

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, pursuant to Diagnostic Code 5243, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.

The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Diagnostic Code 5003 provides the rating criteria for degenerative arthritis and requires that the disability be established by X-ray findings to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of a February 2009 rating decision, there is no evidence received within one year which relates to the service-connected back disability.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the May 2010 rating action is the proper rating decision on appeal.

A VA examination report dated in April 2010 shows that the Veteran described severe symptoms associated with his back disability.  He indicated that he could not bend over to tie his shoes and take a shower by himself.  He added that he was forced to live with his parents and cannot get a job.  Physical examination revealed flexion to 30 degrees, extension to zero degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 5 degrees.  The examiner added that there was no clinical evidence of postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of back.  There was also no clinical evidence of additional limited joint function with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.

A VA examination report dated in August 2010 shows that the Veteran reported ongoing back pain that would radiate into both lower extremities.  He described feeling unstable and that he would experience significant impairment during a flare-up which he would treat with pain medication.  He did not report any associated symptoms of weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, or lack of endurance.  There were also no reports of associated weight loss, fever, malaise, dizziness, numbness, or weakness.  He reported erectile dysfunction for which he took medication.  He denied saddle anesthesia or paresthesia, bladder or bowel incompetence, or incontinence.  He reported poor balance, but denied any falls.  He was independent with ambulation, transfers, eating, grooming, and toileting, but required help with bathing and putting shoes on.  He endorsed the use of a cane and orthotics.  He continued to drive and participate in recreational activities.  There were no reports of incapacitating events in the preceding 12 months.  He was not working, so he had not missed work due to his low back condition.  Physical examination revealed flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.   There was no objective evidence of fatigue, spasms, weakness, or lack of endurance following repetitive use.  He reported localized tenderness on palpation of the low back and sacroiliac joints.  There were no bony abnormalities visible or palpable.  There was no guarding and spinal contour was normal.  The diagnosis was mild degenerative joint disease of the thoracolumbar spine.

A VA examination report dated in July 2011 shows that the Veteran reported ongoing back pain.  He indicated that his spouse would help him with dressing, showering, cooking, and cleaning because of his pain.  He added that he would experience intermittent loss of bladder control and erectile dysfunction.  Physical examination revealed flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to five degrees.  The examiner observed that the Veteran was able to sit in a chair which required a minimum of 56 to 66 percent of lumbar flexion.  According to the examiner, the Veteran declined to flex beyond the above measurements, and his morbid obesity rendered him physically unable to reach his feet to dress his lower extremities.  He was unable to perform repetitive use testing, indicating that he had met his physical limits.  It was noted that he would have less movement than normal following repetitive use, and that his morbid obesity impacted his back pain.  He was noted to be extremely hypersensitive with light touch up and down his entire spine, though he could sit in a chair without complain of pain from pressure of the chair.  The examiner added that there was no radicular pain or any other signs or symptoms due to radiculopathy.  He did not have intervertebral disc syndrome of the thoracolumbar spine.  He ambulated with the use of a cane.  The examiner also indicated that the Veteran worked full time as an emergency medical technician (EMT), but that he lived with the pain because he had to work.  In order to do this type of work he had to have basic life support certification - which, in part, required flexion of the lumbar and thoracic spines.  His examination was said to be inconsistent with that required for his job.

A VA examination report dated in March 2013 shows that the Veteran reported constant pain that he described as a six or seven on a scale of 10 that he would treat with medication.  He described the pain as varying from a crushing to extreme sharp stabbing pain and nerve twisting.  He also reported daily numbness, paresthesia, and pain in the extremities that would vary from mild to severe.  Numbness would be relieved with position changes, massaging the area, or
spontaneously.  He noted the numbness would be in both legs, problems with erectile dysfunction, and several occasion of urine incontinence with last time being about a year earlier.  He denied current problems other than he would schedule bathroom breaks to avoid accidents.  He reported working as a part-time relief dispatcher and jailer, trying to work at least 16 hours per week.  He also worked as a paid volunteer EMT based on calls per month.  He endorsed that he required help showering or getting dressed because he could not bend over.  He could walk about 45 minutes, but pain was really bad.  Twisting, turning, and bending would cause increased pain.  Sitting required standing following 30 to 35 minutes.  Lifting and carrying anything over 40 to 50 pounds would cause increased pain.  X-rays of the lumbar spine revealed mild degenerative disc disease and mild facet arthropathy, unchanged from previous study.  X-rays of the dorsal spine revealed mild old wedge compression injury to T8 with minimal associated spurring and no acute pathology.  Physical examination revealed flexion to 90 degrees, with evidence of painful motion at 45 degrees; and extension to 30 degrees, with painful motion at 15 degrees.  The Veteran was also shown to have right lateral flexion to 25 degrees with painful motion beginning at 15 degrees and left lateral flexion to 30 degrees with painful motion at 20 degrees.  In addition, the Veteran had right lateral rotation to 25 degrees, with objective evidence of painful motion at 15 degrees, and left lateral rotation to 30 degrees with objective evidence of painful motion beginning at 15 degrees.  Following repetitive use testing, flexion was to 60 degrees, extension to 20 degrees, right later flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  Additional functional loss after repetitive use included less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and an inability to perform a full squat without stabilizing self with furniture to squat and recover.  There was tenderness to palpation in the thoracolumbar paravertebral muscle regions with palpable tightness/spasm following repetitive range of motion.  There was guarding and/or muscle spasm present, but it did not result in abnormal gait or spinal contour.  There was moderate to severe radiculopathy of the lower extremities.  There was no evidence of intervertebral disc syndrome.  He would ambulate occasionally with the use of a cane.  The examiner concluded that in addition to the Veteran's subjective report of pain, range of motion documents limitation of joint/spine function with repeated use.  Evidence of pain, fatigue, weakness, or incoordination did not limit joint function any further than documented ranges reported.  There was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges.

A VA examination report dated in February 2015 shows that the Veteran reported being unable to work since January 2015 due to severe pain from his back.  He indicated that his primary care physician had written a note stating he could not work.  He described experiencing urinary incontinence and arm weakness.  He also
noted numbness in both legs and multiple other problems.  He described decreased
reflexes in the upper and lower extremities.  He indicated that he could not stand for more than five minutes before he would be in severe pain.  He could not dress himself or take a bath or shower.  He was treating with pain medication.  He noted that he had  recently seen a neurosurgeon who felt he was "over exaggerating" his symptoms.  He endorsed flare-ups that resulted in an inability to move without severe pain.  He added that he was unable to take care of himself or stand in one position for any length of time.  He reported having poor sleep.  Physical examination revealed flexion to 80 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  The examiner noted that the findings were inconsistent and there was an unwillingness to perform range of motion testing.  Pain was noted on examination, but it did not result in or cause functional loss.  There was localized tenderness or pain on palpation over the thoracic spine as noted by grimacing and pulling away with
palpation.  However, it appeared to be over-stated based on similar response
with changes of pressure to same area.  The Veteran refused repetitive use testing due to pain, thus, the examiner could not opine on functional loss without mere speculation.  There was no muscle spasm; there was localized tenderness and guarding, but they did not result in abnormal gait or spinal contour.  The Veteran would pull away with examination but allow palpation to the same area at different
times during the examination without guarding.  There were no signs or symptoms of radiculopathy.  Straight leg raising was negative.  Sensory examination was within normal limits.  Muscle strength testing was normal, except in the left ankle which exhibited active movement against some resistance.  Reflex examination was hypoactive.  There was no ankylosis of the spine, and no neurological abnormalities related to the thoracolumbar spine.   The Veteran was said to have intervertebral disc syndrome, but had not had episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the preceding 12 months.  The Veteran regularly used a brace for mid-back support.

Following examination, the examiner referenced a February 2015 neurology evaluation report that stated he was suffering multifocal symptoms which did not have a concrete structural explanation.  Clearly the minor spondylytic deterioration in his thoracic spine was not surgical in nature and posed little risk, supporting a  lack of objective evidence for left lower extremity radiculopathy and objective support of minor spondylitic deterioration of thoracic spine without significant foraminal stenosis, leading to the opinion that current symptoms were out of proportion to his current thoracic pathology.  He was said to have subjective reports of severe disability that were out of proportion to findings on electromyograph (EMG), magnetic resonance imaging (MRI), and normal progression of his service connected degenerative joint disease thoracic spine.

A VA examination report dated in January 2016 shows that the Veteran reported ongoing thoracic and lumbar spine pain that would flare up with standing, such as when cooking, vacuuming, or cleaning up after the dog in the yard.  He described being unable to get in and out of the shower by himself or put on his own shoes.  He did do yard work and snow shoveling.  He added that he would also experience numbness in the lower extremities, bladder dysfunction, and erectile dysfunction.
Physical examination revealed flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 15 degrees.  Pain noted on examination was said to cause functional loss.  There was indicated pain with any palpation.  He displayed too much pain and instability to request repetitive movements.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Pain was said to limit functional ability, but not result in additional loss of range of motion.  There was muscle spasm and localized tenderness, but they did not result in abnormal gait or spinal contour.  There was no guarding.  There were no signs or symptoms of radiculopathy.  Straight leg raising was negative.  Sensory examination was within normal limits, except for decreased sensation in the left upper anterior thigh.  Muscle strength testing exhibited active movement against some resistance.  There was no muscle atrophy.  Reflex examination was hypoactive.  There was no ankylosis of the spine, and no neurological abnormalities related to the thoracolumbar spine.   The Veteran was said to have intervertebral disc syndrome, but had not had episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the preceding 12 months.  He did not use assistive devices for ambulation.  Based on the Veteran's report, functional limitations were said to include difficulty with walking, bending, lifting, and carrying.

The examiner added that the Veteran did not have radiculopathy, but that the numbness and pain of the outer thigh were caused by injury to the lateral cutaneous nerve of the thigh to the spinal column which caused entrapment or compression of the nerve by structures in the hip.  This was unrelated to any spine pathology.  There was nothing in his lumbar spine that would be a source of radiculopathy.  The lower extremity was fed by L1-S2, and the Veteran has no source of nerve root involvement in the spine at these levels on MRI's.  Additionally, EMG studies conducted in March 2015 did not demonstrate any neuropathy in either lower extremity.  There was no left lower extremity radiculopathy.  This was an incorrect diagnosis.

After careful review of the evidence of record, the Board finds no basis for the assignment of an increased disability rating for Veteran's disability under the criteria for intervertebral disc syndrome.  In this regard, prior to February 2015, there is no evidence of intervertebral disc syndrome.  The February 2015 and January 2016 examination reports demonstrate intervertebral disc syndrome, but conclude that there were no episodes of incapacitation over the preceding year.  As such, a higher disability rating under this criteria is not warranted.

Additionally, as there has been no evidence of any ankylosis of the thoracolumbar or entire spine, a disability rating greater than 40 percent at any time over the course of the appeal is not warranted.

The schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a  , Diagnostic Code 5243, Note (1).  The medical evidence of record has not shown evidence of bladder or bowel diagnoses related to the low back disability.  As will be discussed below, a separate disability rating has been awarded for radiculopathy of the left lower extremity, however, the February 2015 and January 2016 VA examiner have concluded that there is no evidence of radiculopathy.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased disability rating for the Veteran's service-connected degenerative joint disease of the thoracolumbar spine is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion exercises.  The Board also observes that the Veteran's range of motion in his spine is limited by pain, and takes note of the VA examination reports which demonstrate that repetitive motion yielded pain, additional limitation of movement following repetitive use, and functional loss and/or functional impairment of the spine.  The Board also acknowledges assertions made by the Veteran throughout the appeal indicating that he needs help conducting certain day-to-day activities, to include getting dressed, showering, cooking and cleaning, as a result of his spine condition.  Although the Veteran has been found to exhibit some excess fatigability, incoordination, or pain on movement, the VA examiners have consistently indicated that the factors contributing to the Veteran's functional loss did not significantly impair his functional ability during a painful flare-up or upon repetitive motion.  Furthermore, the August 2010 VA examiner noted that the Veteran's range of motion was reduced based on "the individual's body habitus, a factor unrelated to the disability for which the exam is being performed."  As such, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent disability rating assigned under Diagnostic Code 5242.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.

For the above reasons, the disability picture presented does not warrant a rating in excess of 40 percent for the Veteran's service-connected degenerative joint disease of the thoracolumbar spine.

The Board has considered the statements of the Veteran as to the extent of his 
current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

As noted above, consideration has been given to whether any additional staged ratings would be warranted.  However, there appears to be no identifiable period over the course of this claim that any additional staged rating for the manifestations of the Veteran's disability is warranted.

Degenerative Joint Disease of the Left Ankle

In a July 2006 rating decision, the RO granted service connection for degenerative joint disease of the left ankle and rated it as 20 percent disabling, effective May 10, 2001, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, for "limited motion of the ankle."  Following the issuance of that rating decision, there is no evidence received within one year which relates to the service-connected left ankle disability.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the May 2010 rating action is the proper rating decision on appeal.

Under Diagnostic Code 5271, the maximum 20 percent disability rating is warranted when limitation of motion of the ankle is marked.  The Board observes that "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  See Webster's New World Dictionary, Third College Edition (1988) 828.  In addition, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected left ankle disability.  Upon review of the objective evidence of record, and subjective statements from the Veteran, there is no support for a finding of ankylosis in the left ankle.  At the April 2010 VA examination, the Veteran reported to experience constant pain in his left ankle, which he described as sharp, stabbing, and "twisting/wrenching" in nature.  On a scale of one to ten (with one being the least level of pain and ten being the highest) he rated his pain level at a six, and noted that it increased to an eight during painful flare-ups which occur once or twice a week and last anywhere from two to twenty-four hours in duration.  According to the Veteran, activities such as walking, standing, sitting and laying down serve to precipitate his pain, and painful flare-ups occur when performing weight-bearing activities and when walking on uneven surfaces.  On physical examination of the left ankle, the Veteran was shown to have dorsiflexion to 10 degrees, plantar flexion to 15 degrees, inversion to 10 degrees, eversion to 10 degrees, forefoot adduction to 10 degrees, and forefoot abduction to 5 degrees.  The examiner observed objective evidence of painful motion during the range of motion exercises, specifically based on comments made and facial grimaces exhibited by the Veteran.  However, the examiner did not observe additional limitation of motion or functional loss due to pain, weakness, incoordination or fatigue following repetitive use.  The examiner further noted no objective evidence of pain at rest, deformity, malalignment, drainage locking, tenderness to palpation, instability, lack of endurance, or incoordination.  In addition, the Veteran's muscle strength was shown to be 4/5 during all the range of motion exercises.  The Veteran also underwent an x-ray of the ankles, the findings of which reflected prominent calcaneal spurring bilaterally and unusual soft tissue calcifications adjacent to the cuboid bones bilaterally.  

At the August 2010 VA examination, the Veteran reported to experience "constant non radiating pain" which, on a scale of one to ten, he rated between a five to seven, and which reportedly increased to a nine during painful flare-ups.  According to the Veteran, flare-ups of pain occur on a daily basis, and cause significant impairment due to symptoms such as swelling, instability and giving way.  He also reported to experience difficulty walking as a result of his ankle condition.  According to the Veteran, walking and sitting serve to precipitate his pain, and he takes various types of medication, to include morphine, to alleviate these symptoms.  On physical examination, the Veteran was shown to have dorsiflexion to 10 degrees, plantar flexion to 15 degrees, inversion to 10 degrees, and eversion to 10 degrees.  The Veteran reported to experience pain with motion, but the examiner noted no sign of edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  The examiner further noted no evidence of fatigue, weakness or lack of endurance with repetitive use.  In addition, the examiner noted no objective (or clinical) evidence to show any additional functional loss of range of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use beyond the measured and reported ranges of motion recorded.  

The July 2011 VA examination report shows that the Veteran reported flare-ups of ankle pain which can occur four to five times a week, and last up to three days in duration.  He described significant impairment during these flare-ups, and specifically reported ongoing swelling and weakness in his left ankle, adding that he was unable to support his weight during these times.  He stated that he was unable to hike, play sports, participate in firefights, and walk any distance greater than one-quarter of a mile as a result of his left ankle condition.  He also reported wearing an ankle brace.  According to the examiner, when asked, the Veteran demonstrated extreme decreased range of motion, and had dorsiflexion to zero degrees, plantar flexion to 10 degrees, inversion to 10 degrees, and eversion to zero degrees.  However, according to the examiner, a casual objective observation reflected that the Veteran had dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees and eversion to 15 degrees.  The examiner noted that the Veteran described extreme pain during the range of motion movements, but did not demonstrate any facial expressions or grimaces during these exercises.  The examiner further noted no evidence of painful motion, fatigue, weakness, or lack of endurance during repetitive use, and noted no objective (or clinical) evidence reflecting any additional limitation of joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use beyond the measured and reported ranges for all joints reported on during the examination.  The Veteran also underwent an X-ray of the left ankle, the findings of which revealed growing heel spurs, prominent calcific plantar fasciitis with progression from the old study, and prominent post traumatic degenerative arthritic changes of the ankle.  

At the March 2013 VA examination, the Veteran reported to experience increasing flare-ups of pain whenever he moved his ankle in the wrong direction - something which occurs once or twice a week, and, on a scale of one to ten, increases his pain level to a seven or eight on a scale of 10.  On physical examination, the Veteran was shown to have dorsiflexion to 20 degrees, with objective evidence of painful motion at 5 degrees; and plantar flexion to 45 degrees with objective evidence of painful motion at 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, but the examiner observed additional limitation of motion following repetition, noting that the Veteran had dorsiflexion to 15 degrees post-repetitive motion, and plantar flexion to 40 degrees post-repetitive motion.  The examiner further noted that the Veteran had functional loss and/or impairment of the ankle and noted that factors such as pain on movement contributed to this impairment.  The examiner further observed that the Veteran exhibited localized tenderness or pain on palpation of the joints/soft tissue of the left ankle.  Upon evaluating the Veteran's joint stability, the examiner observed no signs of laxity when conducting the anterior drawer and talar tilt tests.  Based on her examination of the Veteran, as well as her review of the available records and diagnostic test results, the examiner diagnosed the Veteran with degenerative joint disease of the left ankle, an enlarging calcaneal spur, increasing calcifications of the plantar fascia, and mild left tarsal tunnel syndrome.  According to the examiner, the last three diagnoses (enlarging calcaneal spur, increasing calcifications of the plantar fascia, and mild left tarsal tunnel syndrome) are neither caused by, nor related to, the service-connected left ankle, but are at least as likely as not a source of the Veteran's subjective complaints of pain during ambulation.  

The February 2015 VA examination report shows that the Veteran reported ongoing pain, swelling, instability, and dislocation.  He indicated that he wore a high top boot and a lift in his left boot to prevent further sprains.  He described painful flare-ups that were unbearable, that could last from two hours to one day.  He added that he could not climb stairs or walk more than 500 to 600 steps without increased pain.  Physical examination revealed normal range of motion of the left ankle with no pain noted on examination.  Following repetitive use, there was weakness, and range of motion was 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was a lack of objective findings to determine functional loss following repetitive use.  There was no additional disability of the left ankle, and no ankylosis.  Left ankle instability, however, was suspected.   The Veteran would wear left heel lift, high top boots, and lace up ankle supports during the day.  Functional impact was reported to be weakness making it difficult to stand and walk.  The examiner concluded that there was no weakness, supination, or pronation when walking without support or while standing or walking on heels or toes.  The Veteran was able to walk from the parking lot to examination room, get undressed and into a gown, get on and off the examination table, and in and out of the chair without assistance.  He was able to do his own activities of daily living and was witnessed putting on boots and socks.  His wife did drive him to his appointment.  He was able to communicate, remember, follow instructions, use judgement, show insight, adapt to situations during the examination including stressful questions, concentrate on completing physical activities, and interact/communicate appropriately with the examiner.  Based on objective findings on examination and imaging, the subjective symptoms were said to be inconsistent with long-term problems normally associated with the diagnosis;  lack of objective findings to support current problems associated with his service connected disability that would cause him to be incapable of performing some type of sedentary or non-sedentary employment with appropriate accommodations such as ability to change positions.

The January 2016 VA examination report shows that the Veteran reported ongoing ankle symptoms for which he would take medications.  He stated he could only participate in limited activities or the ankle pain and swelling would become too much.  Physical examination revealed range of motion was 15 degrees of dorsiflexion and 40 degrees of plantar flexion.  Pain noted on examination did not result in functional loss.  There was evidence of weight bearing.  The Veteran was not tested following repetitive use.  There was no additional disability of the left ankle, and no ankylosis.  Functional impact was reported to be pain with walking and standing that could limit his ability for distance and standing.  The examiner commented that the examination was complicated by the fact that the Veteran held the left ankle rigidly in a varus position which made testing for instability and strength not possible.  Thorough review of VHA notes revealed no indication that a fixed varus position was the case.  No podiatry note or X-ray report indicated this. Passive range of motion was attempted with bilateral ankles simultaneously.  As the Veteran was holding the left ankle in the varus position, he could not relax the
unaffected ankle either.  It is noted that in a podiatry note from September 2015,  the podiatrist found him to have a positive talar tilt and drawer test on the left.  This examiner attempted to do strength testing for both ankles simultaneously and so could not do strength testing either.  Impression management was noted.  It was also noted that the only degenerative joint disease in the left ankle that was service connected was at the talonavicular joint.  The bone spurs that were found on both feet are not related to the two ankle sprains he sustained in service.  The finding of degenerative joint disease at that one joint of the ankle is less likely than not a
cause for any loss of range of motion.  The examiner also concluded that there was no objective finding to support a pathological decrease of left leg length.  No X-ray findings suggested a sufficient loss of joint space to be an explanation of any leg length discrepancy of a pathological degree.  The examiner measured the right leg at 96 centimeter and the left leg at 95 centimeter from the anterior superior iliac spine (ASIS) to the internal maleolus of the tibia.  A leg length discrepancy of
up to two inches was said to be normal in an adult.  Therefore, a discrepancy of less than one inch was well within the norm for the general population.  There was no
pathological condition of leg length discrepancy.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected degenerative joint disease of the left ankle under Diagnostic Code 5271, is not entitled to a disability rating in excess of 20 percent.  In this regard, Diagnostic Code 5271 provides a maximum disability rating of 20 percent and, therefore, a higher rating cannot be granted under this code.  While the above-referenced VA examiners noted evidence of pain, tenderness and limited motion in the Veteran left ankle, a disability rating in excess of 20 percent is not warranted as the Veteran is currently rated at the highest percentage for limitation of motion of the ankle.  

VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code for limited motion, as is the Veteran's situation.  VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not require a separate rating for pain).  Therefore, an increased disability rating under the code for limited motion is not warranted.  
The Board has also looked at other diagnostic codes for rating the left ankle.   See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent rating is warranted for ankylosis of the ankle, when shown to specified degrees and position.  The record reflects that the Veteran has never exhibited, or been diagnosed with, ankylosis throughout the claim period.  All VA examination reports of record conclude that there is no evidence of ankylosis.  As such, the Board finds that a disability rating greater than 20 percent is not warranted based on provisions of Diagnostic Code 5270.  

The Board has considered rating the left ankle disability under Diagnostic Code 5275 which provides the rating criteria for a shortening of the bones of the lower extremity.  In this regard, a rating of 20 percent is warranted for shortening of 2 to 21/2 inches; a rating of 30 percent for 21/2 to 3 inches; a rating of 40 percent for 3 to  31/2 inches; a rating of 50 percent for 31/2 to 4 inches; and a rating of 60 percent for over 4 inches.  A Note following Diagnostic Code 5275 provides that this diagnostic code should not be combined with other ratings for fracture or faulty union in the same extremity.  Id.  On examiner in January 2016, the VA examiner concluded that the Veteran had no pathological condition of a leg length discrepancy as a discrepancy of less than one inch was well within the norm for the general population.   As such, a higher disability rating under this diagnostic code provision would not be warranted.

In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274 (2013).  The medical evidence does not reveal any findings of malunion of os calcis, astragalus, or astraglectomy.  

Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  Although the Veteran reportedly wears an ankle brace to help him ambulate, X-ray reports did not reveal any impairment, malalignment or malunion of the tibia or fibula to warrant a higher disability rating.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his left ankle are more severe than that reflected by the current disability rating.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Based on the evidence described above, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service connected left ankle disability warrants a disability rating in excess of 20 percent at any time during the claim period.  Thus, this claim must be denied.  

Chondromalacia Patella of the Right and Left Knees

In a February 2009 rating decision, the RO continued a 10 percent disability rating for the service-connected right knee chondromalacia patella, rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260; and continued a 10 percent disability rating for the service-connected left knee chondromalacia patella, rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.  Following the issuance of that rating decision, there is no evidence received within one year which relates to the service-connected knee disabilities.  In April 2010, the Veteran filed his most recent claim seeking a higher rating for his service-connected knee disabilities.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the May 2010 rating action is the proper rating decision on appeal.

During the pendency of this appeal, by rating action dated in July 2015, the RO granted a separate 10 percent disability rating for instability of the service-connected left knee disability under Diagnostic Code 5257.
Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  When, however, limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 

Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015). 

Diagnostic Code 5261 provides the rating criteria for limitation of extension of the leg. Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015). 

Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5257, a 10 percent disability rating is warranted when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted for moderate impairment of the knee manifested by recurrent subluxation or lateral instability.  A 30 percent disability rating is warranted for severe impairment of the knee manifested by recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a maximum 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA's General Counsel  has held that a Veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel  further explained that, when a Veteran has a knee disability rated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel  held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.7, a Veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Where a Veteran has both a limitation of flexion, and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

The Board has considered whether the Veteran is entitled to a higher disability rating under Diagnostic Codes 5260 and/or 5261, which govern limitation of flexion and extension in the knees.  In sum, for an increased rating to be granted in this case, the Veteran must demonstrate either (1) flexion of the knees limited to at least 30 degrees as per Diagnostic Code 5260, or (2) extension of the right knees limited to at least 15 degrees as per Diagnostic Code 5261.  See 38 C.F.R. §4.71a, Diagnostic Codes 5260 and 5261.   At the April 2010 VA examination, the Veteran was shown to have flexion to 85 degrees in the left knee, and flexion to 120 degrees in the right knee.  In addition, he was shown to have extension to zero degrees, bilaterally.  Although there was objective evidence of pain with motion, the examiner did not observe any additional limitation of movement following repetitive motion.  

At the August 2010 VA examination, the Veteran was shown to have flexion to 100 degrees in the left knee, and flexion to 130 degrees in the right knee.  He was also shown to have extension to 0 degrees in both knees.  Although the examiner observed objective evidence of pain during the range of motion exercises, there was no observed additional functional loss of range of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  

At the July 2011 VA examination, the examiner noted that when asked, the Veteran demonstrated flexion to 70 degrees in the left knee, flexion to 60 degrees in the right knee, and extension to zero degrees, bilaterally.  However, according to the examiner, casual observations of the range of motion exercises reflected flexion to 100 degrees and extension to zero degrees bilaterally.  The examiner further noted no additional limitation of motion following repetitive use.  

During the March 2013 VA examination, the Veteran was shown to have flexion to 110 degrees in the left knee, with pain at 70 degrees; and flexion to 120 degrees in the right knee, with pain at 80 degrees.  In addition, he was shown to have extension to zero degrees in both knees, with no objective evidence of painful motion.  There was no additional reduction in the Veteran's range of motion measurements following repetitive motion.  

On VA examination in February 2015, the Veteran was shown to have flexion to 140 degrees in each knee, without pain.  Extension was to zero degrees in both knees, with no objective evidence of painful motion.  There was no additional reduction in the Veteran's range of motion measurements following repetitive motion.  Joint stability testing revealed 1+ medial instability in the left knee.

On VA examination in January 2016, the Veteran was shown to have flexion to 140 degrees in each knee, without pain.  Extension was to zero degrees in both knees, with no objective evidence of painful motion.  There was no additional reduction in the Veteran's range of motion measurements following repetitive motion.  Joint stability testing revealed no instability in either knee.

As such, the most limited range of motion findings regarding the Veteran's right and left knee are from the July 2011 VA examination, wherein the Veteran exhibited an extreme decrease in his range of motion movements, and was shown to have flexion to 60 degrees in the right knee and flexion to 70 degrees in the left knee.  Even if these measurements are reflective of an accurate assessment and estimate of the Veteran's limitation of motion in the knees during flexion, he still has never been shown to have flexion to 30 degrees throughout the pendency of the appeal.  As such, ratings in excess of 10 percent for limitation of flexion of the right and left knee cannot be granted at any time during the current appeal period.

Likewise, extension is normal in both knees, thus noncompensable.  Indeed, the Veteran has consistently been shown to have extension to zero degrees in both knees throughout the entire appeal period.  Thus, the Veteran is not entitled to a rating in excess of 10 percent for either knee pursuant to Diagnostic Code 5261.  

Review of the X-ray findings of each knee reveals mild degenerative changes over the course of this appeal.  As detailed, the evidence of record reflects that the Veteran's limitation of motion in both knees is noncompensable, but the 10 percent ratings are for application in light of findings of degenerative changes and painful movement.  Therefore, assigning a separate rating under Diagnostic Code 5003 for the pain caused by degenerative findings would violate the rule against pyramiding.  38 C.F.R. § 4.414 (2015).

In addition, the Board has considered whether the Veteran is entitled to a compensable rating under Diagnostic Code 5257, which governs recurrent subluxation or lateral instability of the knee.  Although the Veteran has reported to experience instability and giving way in his knees, except for the February 2015 VA examination which showed mild instability in the left knee, the objective medical findings are absent signs of these symptoms.  While a separate 10 percent disability rating has been assigned for the left knee instability effective from January 22, 2015, there is no evidence of ongoing instability in that knee that would warrant an even higher separate disability rating, and there is no objective evidence of instability prior to the February 2015 VA examination report.  

The Board also finds that higher ratings are not warranted under any alternative provisions.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knees.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the knees.  Likewise, Diagnostic Code 5259 does not provide for higher disability ratings, and is inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic Code 5262.  Indeed, the March 2013 VA examiner noted that the Veteran did not have, and had never had shin splints, stress fractures, chronic exertional compartment syndrome or any other form of tibial and/or fibular impairment.  Although the March 2013 VA examiner noted that the Veteran had a meniscal condition and that he experiences related symptoms of joint locking, pain, and effusion, the Veteran has never had a dislocated cartilage, nor undergone removal of his cartilage.  In January 2016, the VA examiner commented that there had never been a removal of the left semilunar cartilage, but rather there had been a stable partial undersurface tear of the posterior horn of the meniscus that was stable to probing. Removal was not done.  As such, Diagnostic Code 5258 is not for application.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206 -07.  However, an additional range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted for either knee.  In this regard, the Board observes that the Veteran has reported pain, a locking sensation, giving way, swelling, and weakness in both knees.  At the July 2011 VA examination, the Veteran reported to experience constant non-radiating pain, which flares up on a daily basis, and is precipitated whenever he engages in daily life activities.  According to the Veteran, on a scale of one to ten, his pain level reaches a ten during these flare-ups, and the pain can last up to three to four days in duration.  The Veteran further added that he is unable to participate in activities such as hiking, playing sports, firefighting, and walking for more than one-quarter of a mile as a result of his knee condition.  He also reported to have some difficulty walking due to his bilateral knee condition.  However, the Veteran denied experiencing any difficulty driving as a result of his bilateral knee disability.  In addition, the April 2010, August 2010, July 2011, March 2013, February 2015, and January 2016 examiners noted no objective evidence of additional limitation of motion following repetitive motion.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the 10 percent disability ratings assigned.

The Board has also considered the testimony and assertions by the Veteran pertaining to his knees.  In addition, the Board acknowledges the VA outpatient records which reflect the Veteran's complaints of ongoing, and increasing, pain in his knees throughout the years, and document numerous non-surgical treatment methods utilized by the Veteran in an effort to help alleviate his symptoms.  During his hearing, the Veteran testified that he was scheduled for an upcoming knee replacement surgery, but still had to lose some weight before this surgery could be conducted.  Review of the VA outpatient records further show that the Veteran wished to undergo a total knee replacement procedure for both knees.  However, during a June 2014 VA outpatient visit, it was noted that the Veteran's physician did not believe this was a reasonable option at this point, and the remainder of the records reflect that he has not yet undergone this procedure.  The Board recognizes the Veteran's reported symptoms of pain and discomfort in his knees, and finds the Veteran competent and credible to attest to the exhibited symptoms in his knees.  However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support higher ratings based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.

Based on the above, the Board has determined that schedular ratings in excess of 10 percent for the right and left knees are not warranted.  The Board also has determined that a separate disability rating greater than 10  percent for instability of the left knee is not warranted.

Radiculopathy of the Left Lower Extremity

In September 2014, the Board awarded a separate 10 percent disability rating for radiculopathy of the left lower extremity associated with the service-connected mild degenerative joint disease of the thoracolumbar spine.  The RO implemented the award by rating action dated in November 2014, effective as of April 16, 2013.  

At that time, the Board had determined that the Veteran had radicular symptoms in the left lower extremity, which appeared to be associated with the median nerve in the left ankle, associated with the low back disorder.  During a VA examination in connection to the Veteran's left ankle disorder, the VA examiner specifically diagnosed the Veteran as having mild left tarsal tunnel syndrome that was neither caused by nor related to his service-connected left ankle disability.  The Board found that the examiner appeared to attribute this neurological disorder to the Veteran's low back disability.  Accordingly, after reviewing the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board determined that a separate 10 percent disability rating be assigned for the distinct symptoms in the left lower extremity resulting from the service-connected low back disability, effective from April 16, 2013, the date that such symptomatology was objectively shown on examination.

The service-connected left lower extremity radiculopathy is rated pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8520.  Diagnostic Codes 8520, 8620, and 8720 provide the rating criteria for paralysis, neuritis, and neuralgia of the sciatic nerve. Neuritis and neuralgia are rated as incomplete paralysis.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be rated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2 , 4.6 (2015).

On VA examination dated in February 2015, it was concluded that neurological evaluation including strength, motor, and reflexes and current electromyograph studies were interpreted as normal for all four extremities.  The examiner added that the Veteran was experiencing multifocal symptoms which do not have a concrete structural explanation.  The minor spondylytic deterioration in his thoracic spine was said not to be surgical in nature and posed little risk.  This was said to support a lack of objective evidence for left lower extremity radiculopathy and objective support of  minor spondylitic deterioration of the thoracic spine without significant foraminal stenosis, leading to the opinion that current symptoms were out of proportion to his current thoracic pathology.  His subjective reports of severe disability were found to be out of proportion to findings on electromyograph, MRI, and normal progression of his service connected degenerative joint disease of the thoracic spine.

On VA examination in January 2016, the Veteran was said to have reported a diagnosis of meralgia paraesthetica.  This was numbness and pain of the outer thigh caused by injury to lateral cutaneous nerve of the thigh to the spinal column.  The examiner indicated that this was caused by entrapment or compression of the nerve by structures in the hip.  This was not radiculopathy and was unrelated to any spine pathology.  The examiner added that there was nothing in the Veteran's lumbar spine that would be a source of radiculopathy.  The lower extremity was said to be fed by L1-S2, and he had no source of nerve root involvement in the spine at such levels on MRIs. Additionally, electromyograph studies in March 2015 did not demonstrate any neuropathy in either lower extremity.  There is no left lower extremity radiculopathy, thus, this was an incorrect diagnosis.

In light of the findings of the VA examiners in February 2015 and January 2016, that the Veteran does not have radiculopathy of the left lower extremity attributable to a service-connected disability, the Board finds that a disability rating higher than the currently assigned 10 percent is not warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's back, ankle, right and left knee, and left lower extremity disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's back, ankle, right and left knee, and left lower extremity disabilities are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 




ORDER

A disability rating in excess of 40 percent for service-connected degenerative joint disease of the thoracolumbar spine is denied.

A disability rating in excess of 20 percent for service-connected degenerative joint disease of the left ankle is denied.

A disability rating in excess of 10 percent for service-connected chondromalacia patella of the left knee is denied.

A disability rating in excess of 10 percent for service-connected chondromalacia patella of the right knee with degenerative changes is denied.

A disability rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


